Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 09/29/2021 and to the follow-up Telephonic Interview held on 12/22/2021.
The claim amendment filed on 09/29/2021 is entered. 
Claims 1, 20, and 22 is further amended herein, and claim 23 is canceled. 
Claims 1-18, 20, and 22 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Brian Graham (Reg. #72,423), on 12/22/2021.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:Claim 1: (Currently Amended) A computer-implemented method for determining a 
by one or more processors,
monitoring, via a control system, information extracted from agents coordinating enforceable license assignments of licensable products for a plurality of clients in communication via a network, wherein the licensable products comprise software installed on one or more computing devices and/or hardware, the control system and the plurality of clients forming part of the enterprise computer system, wherein the control system enforces the license assignments; 
obtaining, via a management system in communication with the enterprise system, information indicative of the plurality of licensable products and enforceable licenses of the enterprise computer system, wherein the control system reports usage information to the management system in real-time, and wherein the management system dynamically adjusts the license position of the enterprise computer system in real-time;
tabulating, via the management system, the information indicative of the licensable products and enforceable licenses in a graph database;
constructing, via the management system, an enterprise infrastructure graph of the enterprise computer system based on the tabulated information in accordance with a standardized graph-based framework,
wherein the enterprise infrastructure graph comprises nodes and edges stored in the graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the enterprise infrastructure graph;
constructing, via the management system, a target element relationship pattern graph of the enterprise computer system based on the tabulated information in accordance with the standardized graph-based framework;

determining, via the management system, the license position of the enterprise computer system based on any matching subgraphs returned in response to the query;
generating, via the management system and based on the enterprise infrastructure graph, a graphical representation of a licensable product constellation graph the licensable products, wherein the graphical representation comprises:
a graphical representation of the licensable products each connected to respective target elements via license models, and
information indicating a particular target element which is connected via a same license model to all of the licensable products; and
adjusting, via the management system in real-time, the license position of the enterprise computer system based on the licensable product constellation graph, wherein adjusting comprises at least one of granting or denying access to one or more licensable products

(Original) The computer-implemented method of claim 1, wherein, responsive to the querying of the standardized graph-based framework, the method further comprises:
determining a license cost associated with the enterprise computer system based on the determined license position.

(Original) The computer-implemented method of claim 2, wherein the license cost is determined as the product of the license position and a cost per license unit.

(Original) The computer-implemented method of claim 1, wherein determining the license position comprises:
analyzing each of the matching subgraphs returned by the standardized graph-based framework to determine a quantity of license units incurred by the enterprise computer system.

(Original) The computer-implemented method of claim 4, wherein the effect of the target element on the license position is determined only once for each of a plurality of license types even though the particular target element is included in a plurality of the matching subgraphs.

(Original) The computer-implemented method of claim 1, wherein the license position is determined as a sum of all license units determined from the matching subgraphs as a function of a target element weight.

(Original) The computer-implemented method of claim 1, wherein the information indicative of licensable products comprises any of a licensable product, a license type, or a license model.

(Original) The computer-implemented method of claim 1, wherein the information indicative of licensable products and enforceable licenses includes a license unit and cost for consumption of the license unit by a licensable product.

(Original) The computer-implemented method of claim 1, wherein the information indicative of licensable products and enforceable licenses defines a measure for counting consumption of a license by a licensable product and an associated cost.

(Original) The computer-implemented method of claim 1, wherein tabulating the information indicative of licensable products and enforceable licenses comprises:
tabulating information indicative of a plurality of license models that are each associated with a cost per license unit and a license type, which indicates a target element usable to determine the license position, and the target element is 

(Original) The computer-implemented method of claim 10, wherein the license type is indicative of a target element filter that defines a property of a target element.

(Original) The computer-implemented method of claim 10, wherein the license type is indicative of a target element weighting function that defines a weight operable to modify a target element for conversion into one or more license units.

(Original) The computer-implemented method of claim 10, wherein the license type is indicative of a relationship between a target element and a licensable product as represented in the target element relationship pattern graph.

(Previously Presented) The computer-implemented method of claim 1, wherein the enterprise infrastructure graph is constructed based on information indicative of a licensable product, an enterprise asset, an interconnecting relationship, and a property of any of the licensable product or the enterprise asset.

(Original) The computer-implemented method of claim 14, wherein constructing the enterprise infrastructure graph comprises:
designating a node to represent the licensable product; and
designating a node to represent the enterprise asset connected to the node that represents the licensable product via an edge that represents a relationship between the enterprise asset and the licensable product.

(Original) The computer-implemented method of claim 15, wherein constructing the enterprise infrastructure graph comprises:
designating a node that represents a property of the licensable product or the enterprise asset, the node that represents the property being connected to the licensable product or the enterprise asset via an edge that represents a 

(Original) The computer-implemented method of claim 1, wherein the target element relationship pattern graph includes:
a first edge connecting a node that represents a type of licensable product to a node that represents a first type of target element, the first edge representing a relationship between the type of licensable product and the first type of target element; 
a second edge connecting the node that represents the first type of target element to a node that represents a type of property of the first type of target element, the second edge representing a relationship between the first type of target element and the type of property; and
a third edge connecting the node that represents the first type of target element to a node that represents a second type of target element, the third edge representing a relationship between the first type of target element and the second type of target element.

(Original) The computer-implemented method of claim 1, wherein the standardized graph-based framework generates the enterprise infrastructure graph and the target element relationship pattern graph at runtime to determine the license position.

(Canceled)

(Currently Amended) A computer system comprising:
a processor; and
memory storing instructions that, when executed by the processor, cause the computer system to:
monitor, in real-time via a control system which forms part of the computer system, information extracted from agents coordinating enforceable license assignments of licensable products for a plurality of clients in communication via a network, wherein the licensable products comprise software installed on one or more computing devices, wherein the control system enforces the license assignments; 
construct an infrastructure graph of an enterprise computer system in accordance with a standardized graph-based framework based on the monitored information indicative of a plurality of licensable products and enforceable licenses,
wherein the infrastructure graph comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the enterprise infrastructure graph;
query, based on the graph query language, the standardized graph-based framework to determine an effect of a target element on a license position of the computer system by matching a target element relationship pattern graph to any subgraphs of the infrastructure graph; 
determine the license position of the computer system based on any matching subgraphs returned in response to the query of the standardized graph-based framework;
generate, based on the infrastructure graph, a graphical representation of a licensable product constellation graph for the licensable products, wherein the graphical representation comprises:
a graphical representation of the licensable products each connected to respective target elements via license models, and
information indicating a particular target element which is connected via a same license model to all of the licensable products; and
adjust, in real-time, the license position of the enterprise computer system based on the licensable product constellation graph, wherein adjusting comprises at least one of granting or denying access to one or more licensable products


(Canceled) 

 (Currently Amended) Non-transitory computer storage media storing instructions that when executed by one or more processors, cause the one or more processors to perform operations comprising:
monitoring, in real-time via a control system, information extracted from agents coordinating enforceable license assignments of licensable products for a plurality of clients in communication via a network, wherein the licensable products comprise software installed on one or more computing devices, wherein the control system enforces the license assignments;
construct an infrastructure graph of an enterprise computer system in accordance with a standardized graph-based framework based on the monitored information indicative of licensable products and enforceable licenses,
wherein the infrastructure graph comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the infrastructure graph;
query, based on the graph query langauge, the standardized graph-based framework to determine an effect of a target element on a license position of the computer system by matching a target element relationship pattern graph to any subgraphs of the infrastructure graph;
determine the license position of the computer system based on any matching subgraphs returned in response to the query of the standardized graph-based framework;

a graphical representation of the licensable products each connected to respective target elements via license models, and
information indicating a particular target element which is connected via a same license model to all of the licensable products; and
adjust, in real-time, the license position of the enterprise computer system based on the licensable product constellation graph, wherein adjusting comprises at least one of granting or denying access to one or more licensable products























(Canceled)

REASONS FOR ALLOWANCE
The Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application by granting or denying user(s) computational access, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm of computer networks in an electrical power grid, which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WEST; James L.. MANAGING DIGITAL MEDIA OBJECTS, .U.S. PGPub 20130275317The systems and techniques described herein relate generally to managing digital media objects.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/ARIF ULLAH/Primary Examiner, Art Unit 3683